Citation Nr: 1112586	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-47 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the amputation of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.N.

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1957 to April 1958, and he had periods of active duty training.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran and L.N., his wife, testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should be entitled to disability compensation under the provisions of 38 U.S.C.A. § 1151 for the amputation of his legs.  He claims the amputations were made necessary due to improper care following a right ankle fusion he underwent at the Denver VA Medical Center (VAMC) in September 2000.

With regard to the applicable legal criteria, the Board notes that this is not a claim for service-connected disability benefits, but is some ways analogous to a medical malpractice claim.  Under title 38, United States Code, section 1151, as to claims filed on or after October 1, 1997, when a veteran incurs additional disability as a result of hospital care, medical or surgical treatment, or examination furnished by VA, then disability compensation shall be awarded in the same manner as if such additional disability were service connected.  If there was no willful misconduct by the veteran involved, such disability will be compensated in the same manner as if service connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  

Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the veteran.  "Necessary consequences" are those that are certain or intended to result from the VA hospitalization or medical or surgical treatment.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused the claimed disability, it must be shown that the such care caused the disability and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the care without the veteran's informed consent.  

As to VA fault, the question is whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the care, i.e., was there a failure to exercise the degree of care that would be expected of a reasonable healthcare provider in the same or similar circumstances?

As to foreseeability, although this case is not a medical malpractice lawsuit, but rather a claim for monthly disability benefits, the distinction between foreseeability and nonforeseeability is analogous to the concept in such actions.  In other words, if medical treatment presents the risk of possible, even if rare, adverse results or side-effects known to the provider, then such an outcome is foreseeable, even though unlikely.  In such an instance, the patient, by giving his informed consent to the treatment, accepts that the unwanted result may occur even if the treatment is properly administered.  On the other hand, if a result occurs which was not foreseeable by the provider or the patient, then the law authorizes payment of benefits under 38 U.S.C. § 1151 in this type of claim.

To determine whether a veteran has an additional disability, VA compares that veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition afterward. VA considers each involved body part or system separately.

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and now has additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability caused by a veteran's failure to follow properly given medical instructions is also not caused by that medical or surgical treatment.

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the care, treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the veteran's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Consent may be express (i.e., given orally or in writing) or implied, as in emergency situations.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

In the present case, the Veteran underwent a fusion of the right ankle at the Denver VAMC in September 2000.  He had a history of peripheral neuropathy of unknown etiology.  When he was seen in November 2000, the wound had dehisced, and about a week later he was instructed to begin using Carrington gel.  At December 2000 treatment it was noted that the wound was not healing well, and the Veteran was to use vacuum-assisted closure (VAC) on it.  January 2001 treatment notes indicate that VAC had been discontinued because of infection.  The Veteran underwent a drainage of the ankle wound with removal of allograft.  He continued to have follow up VA treatment and procedures for infection.  The left hallux was injured in November 2003 when it was stubbed, and it was stubbed again in January 2004, after which an infection developed.  The Veteran continued to have VA follow up treatment, which included the amputation of toes.   

March 2007 VA treatment records indicate that the Veteran had an evaluation at the Mayo Clinic.  The Mayo Clinic records have not been associated with the claims file, but the treating physician reviewed them and wrote that it was felt the poor wound healing was secondary to venous insufficiency.  The Veteran had been on antibiotics almost constantly for the prior 18 months, with no improvement to the right foot wound.  The left foot was described as "on and off."  Amputations were recommended, and in March 2007 the right leg was amputated below the knee.  In December 2007 the left leg was amputated above the knee.

The Veteran testified at his May 2010 hearing that when the incision on the right ankle was first found to have opened up when a cast was removed at VA treatment, he was given a pan of water and made to clean the wound himself.  He said that he was then sent home and told to return in a week.

On remand, the Mayo Clinic treatment records should be obtained.  A VA physician should then address whether the amputation of the Veteran's legs constituted an unforeseeable outcome of his VA treatment, including the right ankle fusion and the subsequent treatment for the lower extremities.  The reviewer should also address whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of any VA treating provider(s).

With the above facts and criteria in mind, a reviewing physician will be asked to address the matter.  Accordingly, the case is REMANDED for the following action:

1.  With any authorization needed from the Veteran, obtain complete treatment records for the Veteran from the Mayo Clinic.  A negative response should be provided if no such records are available.

2.  Obtain a medical opinion to address the amputations of the Veteran's legs.  The claims folders, to include a copy of this Remand, must be made available to the reviewer.  The physician should review past clinical records, including records addressed in the body of this Remand, as they pertain to the questions posed.  Based upon the entire body of evidence and sound medical principles, the reviewing physician should provide answer the following opinion requests, with full clinical rationale.

a.  As to the amputation of the Veteran's legs, is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the incurrence of such additional disability was a "necessary consequence" or was "a reasonably foreseeable and unavoidable potential outcome" of the right ankle fusion he underwent in a VA facility; OR is such a basis for the incurrence of the additional disability unlikely (i.e., less than a 50/50 probability)?

b.  With further regard to the amputations, is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment; OR is a causal relationship between the disability and carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment unlikely (i.e., less than a 50/50 degree of probability)?

c.  When considering whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, the reviewer should apply as a standard whether there was a failure to exercise the degree of care that would be expected of a reasonable healthcare provider in the same or similar circumstances.

d.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note:  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined, at the time of consent for the examination or medical or surgical treatment, whether the treatment would in fact be administered.

f.  Any opinion provided should include discussion of specific evidence of record.  The physician must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If an opinion cannot be stated without resorting to speculation, he/she should state why that is so.

3.  Thereafter, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the amputation of both legs should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

